Case 2:20-cr-20408-GAD-EAS ECF No. 39, PageID.224 Filed 12/05/20 Page 1 of 23




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

     UNITED STATES OF AMERICA,

                Plaintiff,                          Case No. 20-cr-20408
                   v.                        UNITED STATES DISTRICT COURT JUDGE
                                                     GERSHWIN A. DRAIN
       RONITO CAURICE GOMEZ,

              Defendant.

                         /
       OPINION AND ORDER DENYING WITHOUT PREJUDICE
       DEFENDANT’S EMERGENCY MOTION FOR APPEAL AND
            REVOCATION OF DETENTION ORDER [#30]

                                 I. INTRODUCTION

      On June 6, 2020, Defendant Ronito Caurice Gomez (“Defendant”) was

charged in a criminal complaint for being a Felon in Possession of a Firearm, in

violation of 18 U.S.C. §§ 922(g), and for Possession with the Intent to Distribute a

Controlled Substance, in violation of 21 U.S.C. § 841(a)(1). ECF No. 1, PageID.1.

On June 17, 2020, a detention hearing was held before Magistrate Judge Anthony P.

Patti. ECF No. 6. Magistrate Judge Patti concluded that the Government established

with clear and convincing evidence that there is no condition or combination of

conditions of release that will reasonably assure the safety of other persons and the

community, as well as a preponderance of evidence that no condition or combination



                                         1
Case 2:20-cr-20408-GAD-EAS ECF No. 39, PageID.225 Filed 12/05/20 Page 2 of 23




of conditions will reasonably assure Defendant’s appearance. Id. at PageID.13.

Defendant was therefore detained pending trial. Id. at PageID.14.

      Presently before the Court is Defendant’s Emergency Motion for Appeal and

Revocation of Detention Order, filed on November 17, 2020. ECF No. 30. The

Government filed a Response and a copy of Defendant’s medical records on

November 24, 2020. ECF Nos. 35, 36. A hearing on this matter was scheduled for

December 1, 2020 and continued to December 4, 2020. For the reasons that follow,

the Court will DENY WITHOUT PREJUDICE Defendant’s Emergency Motion

for Appeal and Revocation of Detention Order [#30]. The Court will also modify

Defendant’s Order of Detention consistent with this present Order.

                  II. FACTUAL AND PROCEDURAL BACKGROUND

         A. The Underlying Charges

      On June 4, 2020, Detroit Police Department (“DPD”) officers executed a

search warrant at a residence on South Patricia Street in Detroit, Michigan. ECF No.

1, PageID.2. The warrant authorized the seizure of controlled substances and the

arrest of Defendant, who was wanted on a probation violation for fleeing and eluding

a police officer. Id. at PageID.3. As DPD officers approached the residence, they

observed Defendant close and lock the front door. Id. While executing the search

warrant, DPD officers encountered three adult individuals, including Defendant, and

two minor children. Id. DPD officers located Defendant on the second floor of the


                                         2
Case 2:20-cr-20408-GAD-EAS ECF No. 39, PageID.226 Filed 12/05/20 Page 3 of 23




home, where they also observed an access to a crawl space. Id. They then took

Defendant into custody. ECF No. 35, PageID.119. DPD officers then recovered a

scale, controlled substances, including heroin and crack cocaine, multiple rounds of

loose ammunition, and two loaded handguns. Id.; ECF No. 17, PageID.55–56.

      Defendant appeared before Magistrate Judge Patti for his initial appearance

on June 15, 2020 and was ordered detained pending trial following his detention

hearing two days later. See ECF No. 6. On September 8, 2020, Defendant was

named in a two-count Information, charging him Felon in Possession of a Firearm

and Possession with the Intent to Distribute Controlled Substances. ECF No. 17.

Defendant entered a guilty plea to these two charges on October 21, 2020. See ECF

No. 35, PageID.120. The Court subsequently granted Defendant’s request for an

expedited sentencing due to his alleged serious medical conditions and inadequate

access to medical treatment. ECF No. 30, PageID.86. Accordingly, Defendant’s

sentencing is scheduled for January 29, 2021. ECF No. 27.

         B. Defendant’s Background

      Defendant is thirty years old and a lifelong resident of the Eastern District of

Michigan. Defendant has resided at a home in Detroit, Michigan, which his mother

owns, since June 2010. Defendant remains in regular contact with his immediate

family, including his mother, father, and three siblings. Defendant also remains in

regular contact with his six children, all of which live with their mothers in the


                                          3
Case 2:20-cr-20408-GAD-EAS ECF No. 39, PageID.227 Filed 12/05/20 Page 4 of 23




Eastern District of Michigan. He financially supports one child through court-

ordered child support and also helps financially support his other five children when

he can. In his present Motion, Defendant explains that he recently married Shaniah

Scott, who is expecting their child in January. ECF No. 30, PageID.90. He asserts

that if the Court were to grant his present Motion, he would live with Ms. Scott at

her home in Taylor, Michigan.

       Defendant explains that he was last employed at Kevin’s All Season Lawn &

Landscaping LLC in Detroit, Michigan before he was laid off due to the COVID-19

pandemic. He reports that he previously worked for Triple City Collision in 2018,

but he had to leave this job due to injuries from a shooting incident. Pretrial Services

was unable to verify this information with Defendant’s mother at the time of its

report. Defendant’s mother indicated that Defendant worked with his uncle on side

projects prior to his arrest.

       Defendant claims that he is in good physical health, with the exception of

asthma, “some lingering issues” after he was shot in 2018, and his current kidney

stones. He does not report any history of mental health illness. Defendant reports

that he was prescribed Xanax, however, after he was shot in 2018. Defendant asserts

that he smokes marijuana daily and that he has a medical marijuana card. He does

not report any other illegal drug or alcohol use. Defendant’s mother confirmed that

he does not drink alcohol.


                                           4
Case 2:20-cr-20408-GAD-EAS ECF No. 39, PageID.228 Filed 12/05/20 Page 5 of 23




      Defendant has a history of several arrests, criminal convictions, and multiple

probation violations, beginning at the age of thirteen. Some of his convictions

include those for assault and firearm violations, as well as two separate felony

fleeing from police convictions. Defendant was on probation when he was arrested

for the instant offenses.

          C. Detention Hearing

      Prior to his detention hearing, Pretrial Services recommended that Defendant

be detained pending trial. On June 17, 2020, Defendant appeared before Magistrate

Judge Patti. Magistrate Judge Patti found that detention was warranted. ECF No. 6.

      At the detention hearing, Magistrate Judge Patti emphasized the

circumstances surrounding the serious nature of the instant offenses, including

Defendant’s actions in closing and locking the door and the quantity of controlled

substances obtained in the search, as well as Defendant’s criminal history. In his

order of detention, Magistrate Judge Patti highlighted several findings in support of

detention, including: (1) Defendant closed and locked the door of the residence about

to be searched by DPD officers, requiring the officers to break the door in; (2)

Defendant hid contraband in an attic area as DPD officers surrounded the residence;

(3) DPD officers discovered two loaded handguns, a distribution amount of heroin,

as well as cocaine, marijuana, and $10,000 in cash; (4) Defendant has fled from the

police on multiple occasions; (5) Defendant’s criminal history; (6) Defendant was


                                         5
Case 2:20-cr-20408-GAD-EAS ECF No. 39, PageID.229 Filed 12/05/20 Page 6 of 23




on probation at the time of the instant offense; (7) Defendant is known to be affiliated

with a gang; and (8) Defendant’s prior criminal history includes violence, fleeing,

and gun possession. ECF No. 6, PageID.14.

      While    Magistrate    Judge    Patti    acknowledged     Defendant’s    positive

characteristics, including his long-standing familial ties to the community, he found

that Defendant was unable to overcome the presumption of detention pending

sentencing under 18 U.S.C. § 3142(e)(3).           He alternatively found that the

Government had established by clear and convincing evidence that no condition or

combination of conditions will reasonably assure the safety of the community. Id.

at PageID.13. He also determined that the Government had established by a

preponderance of evidence that no condition or combination of conditions of release

will reasonably assure Defendant’s appearance. Id. He thus ordered Defendant to

be detained pending trial. Id. at PageID.14.

                                   III. LEGAL STANDARD

      The parties agree that because Defendant has been convicted of, and is

awaiting sentencing for, an offense described in 18 U.S.C. § 3142(f)(1)(A)–(C)—

i.e., an offense under the Controlled Substances Act that carries a term of

imprisonment of at least 10 years—Section 3143(a)(2) applies. See 18 U.S.C.

3143(a)(2) (cross-referencing offenses listed under 18 U.S.C. § 3142(f)(1)(A)–(C)).

Under § 3143(a)(2), the Court must order a defendant detained pending sentencing


                                           6
Case 2:20-cr-20408-GAD-EAS ECF No. 39, PageID.230 Filed 12/05/20 Page 7 of 23




unless: (1) the Court “finds there is a substantial likelihood that a motion for acquittal

or new trial will be granted,” 18 U.S.C. § 3143(a)(2)(A)(i), or (2) “the Government

has recommended that no sentence of imprisonment be imposed,” 18 U.S.C. §

3143(a)(2)(A)(ii). If a defendant can meet either of those prongs, a defendant must

then satisfy the remaining requirement of § 3143(a)(2)(B) to be eligible for release.

Section 3143(a)(2)(B) requires “clear and convincing evidence that the person is not

likely to flee or pose a danger to any other person or the community.” 18 U.S.C.

§ 3143(a)(2)(B).

      In his present Motion, Defendant does not argue that he satisfies the exception

to mandatory detention under § 1343. Rather, he says the Court should release him

under 18 U.S.C. § 1345(c). ECF No. 30, PageID.89. Section 3145(c) permits a

judicial officer to release a defendant subject to detention under § 3143(a)(2) if he

or she “meets the conditions of release set forth in section 3143(a)(1)” and “if it is

clearly shown that there are exceptional reasons why such person’s detention would

not be appropriate.” 18 U.S.C. § 3145(c). In order to satisfy 18 U.S.C. § 3143(a)(1),

the defendant must show by “clear and convincing evidence” that he or she is “not

likely to flee or pose a danger to the safety of any other person or the community if

released” under conditions set forth by the Court.           18 U.S.C. § 3143(a)(1).

Accordingly, Defendant must demonstrate both (1) clear and convincing evidence

that he is not a flight risk or a danger to others and (2) an exceptional reason why his


                                            7
Case 2:20-cr-20408-GAD-EAS ECF No. 39, PageID.231 Filed 12/05/20 Page 8 of 23




detention is inappropriate. See United States v. Christman, 596 F.3d 870, 870 (6th

Cir. 2010) (Mem.).

                                      IV. ANALYSIS

   A. Defendant’s Arguments Pursuant to 18 U.S.C. § 3145

      In his present Motion, Defendant argues that he satisfies each of the

requirements for release under § 3145(c), and he therefore requests that the Court

release him pending sentencing under a combination of conditions, including

electronic monitoring and home confinement at his wife’s residence in Taylor,

Michigan.

      1. Danger to Community

      Defendant argues that his criminal record does not properly reflect his risk to

the community. ECF No. 30, PageID.92. He emphasizes that he has “always been

granted bond” for his several past felony convictions. Id. at PageID.93. Defendant

also speaks specifically to his convictions for “fleeing and eluding,” emphasizing

that such convictions speak only to his fear of police. Id. Moreover, Defendant

explains that his “remand status” on two pending probation matters arise from his

failure to appear due to being in federal custody. Id. He also argues that his post-

arrest conduct “speaks to a change of heart noted by the friends and family who have

provided letters of support.” Id. If released, Defendant says he would live with his

wife, who is expecting the birth of their son in early January. Id. at PageID.93–94.


                                         8
Case 2:20-cr-20408-GAD-EAS ECF No. 39, PageID.232 Filed 12/05/20 Page 9 of 23




      In its Response, the Government emphasizes that Defendant committed

serious offenses in this matter, while he was on probation, and has a lengthy criminal

record that involves convictions for violence, fleeing from and eluding the police,

and failing to abide by the law under court supervision. ECF No. 35, PageID.123.

Moreover, the Government cites to Pretrial Services’ recommendation that

Defendant should be detained. Id. Indeed, Pretrial Services pointed to (1) the nature

of the instant offense; (2) Defendant’s substance abuse history; (3) Defendant’s

history of violent behavior; (4) Defendant’s probation and parole status and

compliance; (5) Defendant’s criminal activity while under supervision; (6)

Defendant’s gang involvement; (7) Defendant’s history involving violence/domestic

violence; and (8) Defendant’s history of weapon use in concluding that no condition

or combination of conditions can reasonably assure the safety of the community.

      Upon careful review of Defendant’s criminal history, the Court takes notice

of Defendant’s convictions for firearm offenses, felony assault, fleeing and eluding

the police. While the Court appreciates Defendant’s explanation for his convictions

for “fleeing and eluding,” the Court cannot ignore his several other convictions,

which include violence and gun possession.         The Court also emphasizes that

Defendant was on probation at the time he committed the instant offenses, one of

which is punishable by a term of imprisonment of ten or more years under the

Controlled Substances Act.


                                          9
Case 2:20-cr-20408-GAD-EAS ECF No. 39, PageID.233 Filed 12/05/20 Page 10 of 23




      Moreover, the full extent of the circumstances surrounding the two instant

offenses is unquestionably serious. DPD officers obtained a substantial amount of

concerning physical evidence, including loaded firearms and significant quantities

of various drugs, such as heroine and cocaine, and related distribution materials.

When Defendant saw DPD officers approaching the residence, he locked the door

and fled upstairs to hide the firearms and drugs in a crawl space. These facts

demonstrate Defendant’s dangerousness to the community. See United States v.

Stone, 608 F.3d 939, 947 n.6 (6th Cir. 2010) (“[O]ur Court routinely affirms, on

dangerousness grounds, the pre-trial detention of run-of-the-mill drug dealers, even

without any indication that the defendant has engaged in violence.... To be sure, drug

trafficking is a serious offense that, in itself, poses a danger to the community.”

(collecting cases)). For all the reasons set forth above, the Court finds that Defendant

would pose a danger to the community if released pending sentencing. Furthermore,

the Court weighs strongly the recommendation from Pretrial Services, which, as

indicated above, concluded that there was no condition or combination of conditions

that could reasonably assure the safety of the community.

      Accordingly, the Court finds that Defendant does not establish by clear and

convincing evidence that he is not a danger to the community.




                                          10
Case 2:20-cr-20408-GAD-EAS ECF No. 39, PageID.234 Filed 12/05/20 Page 11 of 23




       2. Flight Risk

       Defendant also argues that his risk of flight is “profoundly reduced by the fact

that he has pled guilty.” ECF No. 30, PageID.92. He asserts that he understands

that flight would result in additional charges and convictions which could be

consecutive to his forthcoming sentence in this matter. Id. Moreover, Defendant

emphasizes his communal and familial ties to the area as additional evidence that he

is not a flight risk.

       The Government argues that Defendant’s criminal history demonstrates that

there is no set of conditions that will ensure his appearance. Indeed, the Court takes

notice of Defendant’s history of failing to comply with law enforcement authority.

Defendant has repeatedly reoffended while on parole or probation periods for his

prior offenses, including for the two instant offenses. While the Court denotes

Defendant’s aforementioned communal and familial ties to the area, the Court takes

seriously Defendant’s pattern of fleeing and eluding from law enforcement. This

pattern causes the Court to doubt whether conditions of pretrial release would be

successful. Additionally, the Court denotes Pretrial Services’ recommendation,

which determined that Defendant poses a risk of nonappearance for six separate

reasons.

       In sum, the Court finds that Defendant does not establish by clear and

convincing evidence that he is not a flight risk. Accordingly, the Court concludes


                                          11
Case 2:20-cr-20408-GAD-EAS ECF No. 39, PageID.235 Filed 12/05/20 Page 12 of 23




that Defendant is not entitled to release under § 3145(c).      See 18 U.S.C. §

1345(c), 1343(a)(1).

      3. COVID-19, Defendant’s          Medical     Needs,    and    Exceptional
         Circumstances

      Defendant contends that the COVID-19 pandemic, coupled with his health

conditions, constitute an exceptional reason for why his detention pending

sentencing is not appropriate. The Court observes that Congress has not defined

what an “exceptional reason” is under § 3145(c).

            i.    COVID-19

      Defendant argues that his asthma, kidney issues, heart and lung issues,

obesity, race, and sex put him at a greater risk of contracting COVID-19.1 ECF No.

30, PageID.91.

      Defendant’s medical records confirm, and the Government does not contest,

that Defendant has asthma. ECF No. 36, PageID.156, 191. The Government asserts

in its Response that Defendant is presently receiving appropriate medical care for

his asthma. ECF No. 35, PageID.132. The Court takes notice of Defendant’s

prescription for an Albuterol Inhaler for his condition as of November 11, 2020.




1
  The Court denotes that Defendant only elaborates on his asthma and kidney
conditions in his Motion. The CDC’s current list of high risk underlying medical
conditions does not reference kidney stones. The Court will therefore address
Defendant’s concern for his kidney stones in the next section.
                                        12
Case 2:20-cr-20408-GAD-EAS ECF No. 39, PageID.236 Filed 12/05/20 Page 13 of 23




ECF No. 36, PageID.156. Upon review of his medical records, Defendant has not

complained of his asthma condition since receiving this prescription.

      The Court denotes that Defendant’s asthma was not addressed at his detention

hearing before Magistrate Judge Patti. Nevertheless, the Court recognizes the

gravity of the coronavirus pandemic and the serious risks posed to incarcerated

individuals, especially those who are more vulnerable because of their underlying

health conditions. Indeed, Defendant’s asthma, if it is proven to be “moderate to

severe,” places him in the Center for Disease Control and Prevention’s (“CDC”)

higher risk category for COVID-19 complications.2 People With Certain Medical

Conditions,      Centers      for     Disease       Control      and      Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%

2Fcoronavirus%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-

risk.html (last updated Nov. 2, 2020). The Court also takes notice of Defendant’s

obesity, which may also place him at an increased risk for illness from COVID-19.

While Defendant does not elaborate on his obesity or cite to medical records for this,

the Government does. ECF No. 35, PageID.133 (citing ECF No. 36, PageID.174).




2
  The Court denotes that there is no indication from Defendant’s medical records
that he displays the symptoms associated with moderate or severe asthma.
                                         13
Case 2:20-cr-20408-GAD-EAS ECF No. 39, PageID.237 Filed 12/05/20 Page 14 of 23




      At the hearing, the Government informed the Court that since the time of

briefing, FDC Milan now has twelve positive cases in Defendant’s housing unit. The

Government emphasized that the facility has instituted mass testing for the

incarcerated individuals, including Defendant, within the unit, along with several

other safety precautions. At the time of the hearing, Defendant’s test results had not

yet come back.

      While such risks of contracting COVID-19 may present a compelling reason

for bond, the Court “must balance [Defendant’s] risk of infection while confined

against the right of the community to be free from danger if [he] is released and fails

to abide by conditions set out by the Court.” United States v. Wood, No. 19-20216-

6, 2020 U.S. Dist. LEXIS 79472, at *12–13 (E.D. Mich. May 6, 2020). Upon review

of Defendant’s record, and in light of the analysis set forth in the preceding section,

that balance does not warrant revocation of the detention order at this juncture.

Moreover, the Court, upon review of Defendant’s medical records, takes notice that

he has access to appropriate medical care for his asthma.

      In sum, while the Court is concerned with the special risks that COVID-19

poses to incarcerated individuals like Defendant, the Court concludes that the

evidence establishes by clear and convincing evidence that no condition or

combination of conditions of release will reasonably assure the safety of other

persons and the community should Defendant be released on bond pending


                                          14
Case 2:20-cr-20408-GAD-EAS ECF No. 39, PageID.238 Filed 12/05/20 Page 15 of 23




sentencing. Accordingly, Defendant’s concerns for possible future illness at FDC

Milan does not constitute an exceptional reason for release under 18 U.S.C.

§ 3145(c).

             ii.   Kidney Stones

      In addition to his concerns for contracting COVID-19, Defendant argues that

his serious kidney condition constitutes an exceptional reason for his release. ECF

No. 30, PageID.91. He asserts that as of late August, he began to experience extreme

flan pain, nausea, sweating, fever, difficulty urinating, and blood in his urine. Id.

Defendant contends that despite his multiple complaints, he has received “next to no

medical care” at both the Livingston County Jail and FDC Milan, where he is

currently awaiting sentencing. Id. Defendant emphasizes that he was not taken to a

local hospital until August 25, 2020, when the Government intervened. He explains

that on or about November 13, 2020, he was again transported to a medical facility,

where he was advised that he had 16 kidney stones and that he would require surgery

to remove them. Id. at PageID.91–92. According to Defendant, he was also

informed that one of the stones was blocking the ureter between his kidney and

bladder, and if the stone was not removed, “he could suffer permanent bladder and

kidney stones.” Id. at PageID.92.

      The Government claims that Defendant makes these claims “with no

supporting documentation that surgery would be available, or even immediately


                                         15
Case 2:20-cr-20408-GAD-EAS ECF No. 39, PageID.239 Filed 12/05/20 Page 16 of 23




necessary, if he were not detained.” ECF No. 35, PageID.134. The Government

further emphasizes that Defendant is receiving “frequent treatment for the

condition.” Id. Moreover, the Government points to a notation from Allison

Williams, DNP, FNP-BC on November 16, 2020, which indicates that there was a

“non-obstructing intrarenal calculi within the kidneys.” ECF No. 36, PageID.182.

At the hearing, the Government separately argued that Defendant is also receiving

adequate treatment as to his hyperparathyroidism. The Government cited to

Defendant’s medical records to establish that Defendant’s calcium levels are being

properly monitored. ECF No. 36, PageID.191. The Court denotes that Defendant

is currently taking medication for his kidney condition, including Toradol, an anti-

inflammatory used for intense pain typically administrated just prior to, or after,

surgery, and 800 mg of Ibuprofen three times a day. See id. at PageID.154.

      The Court takes seriously Defendant’s concerns for his current kidney

condition while he awaits sentencing for the instant offenses. Indeed, at the hearing,

Defendant informed the Court that he is having difficulty urinating and sleeping.

The medical records, including those provided by Defendant in his Motion and

Reply and by the Government under seal, demonstrate Defendant’s continuous

complaints of and treatment for his condition. The Court first looks at the attached

medical records to Defendant’s Motion. ECF No. 30, PageID.105–111. These

records from Detroit Medical Center demonstrate that Defendant’s kidney condition


                                         16
Case 2:20-cr-20408-GAD-EAS ECF No. 39, PageID.240 Filed 12/05/20 Page 17 of 23




dates back to at least September 9, 2019. On this date, Defendant was prescribed

three medications, including Tamsulosin, Naproxen, and Acetaminophen.

      The Court next looks to the attached medical records to Defendant’s Reply.

ECF No. 37-1. These records are from Livingston County Jail, where Defendant

was detained prior to FDC Milan. Dr. Galejs denoted on November 3, 2020 that

Defendant had a “large obstructing ureteral stone” with a “very small chance of

passage.” Id. at PageID.216. Importantly, Dr. Galejs also indicated “surgery needed

ASAP … [m]y office to work on scheduling.” Id. Defendant was scheduled to be

seen again on November 10, 2020. Id. Upon review of Defendant’s medical records,

however, it appears Defendant was transferred to FDC Milan before this next

appointment. ECF No. 36, PageID.168. The Court also takes notice that on two

prior medical visits while at the Livingston County Jail, on September 14 and 23,

2020, doctors indicated that Defendant may need additional medication or surgery.

ECF No. 37-1, PageID.219, 221.        These notations demonstrate that between

September and November 3, 2020, when Dr. Galejs indicated Defendant “needed”

surgery “ASAP,” Defendant’s condition was worsening.

      The Court lastly looks to Defendant’s medical records which the Government

filed under seal. ECF No. 36. Here, the Court takes notice that on November 23,

2020, Defendant indicated that his “excruciating” pain was a “10/10,” and that he

had been noticing blood in his urine. Id. at PageID.141. Moreover, Allison


                                        17
Case 2:20-cr-20408-GAD-EAS ECF No. 39, PageID.241 Filed 12/05/20 Page 18 of 23




Williams, DNP, FNP-BC, who evaluated Defendant, recorded that a “CT

examination can provide more detail.” Id. at PageID.144. Defendant has now been

prescribed medication, including 60 mg of Toradol. Id. at PageID.143. The Court

is most concerned with Defendant’s other conditions, including his blood pressure,

which may be related to his kidney stones. Indeed, a review of Defendant’s vitals

demonstrate that on November 4, 2020, his blood pressure was 113/79, on

November 16, 2020 it was 140/89, and by November 23, 2020 it was 130/89. Id. at

PageID.184–85.

      Importantly, however, Defendant does not make any claim in his Motion that

he will be able to obtain adequate medical care for his condition should he be

released awaiting sentencing. Defendant instead argues generally that he can live

with his wife, who is expected to give birth in early January, at her home in Taylor,

Michigan. At the hearing, Defendant explained that he would receive medical care

from Detroit Mercy Hospital should he be released; he was unable to provide the

Court with a name of a primary care physician. The Court finds this lack of

information problematic, especially in light of Defendant’s lack of verifiable

employment. See, e.g., United States v. Rodriguez, 50 F. Supp. 2d 717, 722 (N.D.

Ohio 1999) (“As to proper medical attention, defendant has available the medical

facilities and services of the Bureau of Prisons. Considering defendant’s financial

condition and potential earning capacity, it is doubtful that he could secure superior


                                         18
Case 2:20-cr-20408-GAD-EAS ECF No. 39, PageID.242 Filed 12/05/20 Page 19 of 23




treatment if released.”). In short, based on the present factual record, the Court

questions how Defendant’s release can improve his present medical condition.

        Accordingly, even if the Court determined that Defendant established an

exceptional reason showing why his continued detention would be inappropriate,

either for his presented COVID-19 or kidney stones concerns, the Court would

nevertheless deny his Motion because Defendant has failed to establish by clear and

convincing evidence that he is not a flight risk nor a danger to the community.

      B. Defendant’s Challenge to Present Condition of Confinement at FDC
         Milan

        Finally, the Court will turn to Defendant’s Eighth Amendment claim.

Defendant argues that his continued detainment at FDC Milan, where his serious

medical conditions are purportedly not being properly treated, constitutes cruel and

unusual punishment in violation of the Eighth Amendment. ECF No. 30, PageID.90,

92.

        Generally, federal prisoners can challenge their conditions of confinement

pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403

U.S. 388, 389 (1971), also known as a Bivens action. The Sixth Circuit has not

squarely addressed whether federal pre-trial detainees may challenge their

conditions of confinement through a motion in their criminal cases when they have

not yet brought a separate civil suit. As a general rule, a defendant must file a

separate civil action to challenge his conditions of confinement. See, e.g., United
                                         19
Case 2:20-cr-20408-GAD-EAS ECF No. 39, PageID.243 Filed 12/05/20 Page 20 of 23




States v. Loera, No. CR 13-1876 JB, 2017 U.S. Dist. LEXIS 96221, at *81 (D.N.M.

June 22, 2017) (collecting cases). The primary exception to this general rule is when

a condition of confinement interferes with a pretrial detainee’s access to counsel in

a criminal case. See Falcon v. U.S. Bureau of Prisons, 52 F.3d 137, 139 (7th Cir.

1995).

      The Court will follow its sister circuits in applying this general rule in

resolving the present matter, especially since Defendant’s challenged condition of

confinement does not interfere with his access to counsel. Nevertheless, the Court

takes seriously Defendant’s concerning allegations of his medical treatment at FDC

Milan as he awaits sentencing in January 2021. As explained supra, Defendant’s

medical records make clear that he requires surgery for his condition. Under 18

U.S.C. § 3553(a), one of the factors the Court must consider in sentencing Defendant

is “the need for the sentence imposed … to provide the defendant with needed …

medical care[.]” As another district court has explained, “[t]his requires an accurate

assessment of what the Defendant’s current medical condition is, what treatment he

needs, and whether and where he can receive such treatment while incarcerated.”

United States v. Ramirez-Robles, No. 06-cr-00485-MSK, 2007 U.S. Dist. LEXIS

50443, at *6 (D. Colo. Jul. 11, 2007).




                                         20
Case 2:20-cr-20408-GAD-EAS ECF No. 39, PageID.244 Filed 12/05/20 Page 21 of 23




      Accordingly, pursuant to both 18 U.S.C. § 3145 and 18 U.S.C. § 3553(a), the

Court concludes that it is within its authority to direct that Defendant be provided

with a medical evaluation while awaiting sentencing.

      The Court acknowledges that such an evaluation may not entirely resolve

Defendant’s presented Eighth Amendment argument. ECF No. 30, PageID.91–92.

The Eighth Amendment prohibits prison officials from “‘unnecessarily and

wantonly inflicting pain’ on an inmate by acting with ‘deliberate indifference’

toward the inmate’s serious medical needs.” Blackmore v. Kalamazoo Cty., 390

F.3d 890, 895 (6th Cir. 2004) (citing Estelle v. Gamble, 429 U.S. 97, 104 (1976)).

Pretrial detainees are analogously protected under the Due Process Clause of the

Fourteenth Amendment. Id. (citing Bell v. Wolfish, 441 U.S. 520, 545 (1979)). The

Sixth Circuit has made clear that, under the Fourteenth Amendment, pretrial

detainees are “entitled to the same Eighth Amendment rights as other inmates.”

Richko v. Wane Cty., Mich., 819 F.3d 907, 917 (6th Cir. 2016) (citation omitted).

      In sum, the Court will modify Defendant’s present Order of Detention to

reflect its concerns for Defendant’s conditions of confinement at FDC Milan.

                                 V. CONCLUSION

      Accordingly, for the reasons articulated above, IT IS ORDERED that

Defendant’s Emergency Motion for Appeal and Revocation of Detention Order

[#30] is DENIED WITHOUT PREJUDICE.


                                        21
Case 2:20-cr-20408-GAD-EAS ECF No. 39, PageID.245 Filed 12/05/20 Page 22 of 23




      IT IS FURTHER ORDERED that Defendant’s Order of Detention be

modified consistent with this Order. Specifically, the Court HEREBY ORDERS:

      (1) Not later than December 11, 2020, Defendant’s health condition

         (specifically, his kidney condition) shall be evaluated by Bureau of Prisons

         medical staff that can speak to Defendant’s specific condition at a facility

         deemed suitable by the Federal Bureau of Prisons.

      (2) The professional(s) evaluating Defendant shall prepare a written report

         assessing: (a) the kidney condition, or any other medical condition from

         which Defendant suffers; (b) what treatment is necessary and required; (c)

         whether the Bureau of Prisons can provide necessary treatment before

         Defendant’s sentencing; and (d) if so, where and how it will provide such

         treatment.

      (3) Unless otherwise ordered by the Court, the aforementioned evaluation

         shall be completed and a written report submitted to the Court and to

         counsel no later than December 16, 2020. After receipt of such report,

         defense counsel is free to file any motions he deems appropriate.

      IT IS SO ORDERED.

Dated:      December 5, 2020

                                              s/Gershwin A. Drain
                                              HON. GERSHWIN A. DRAIN
                                              United States District Court Judge


                                         22
Case 2:20-cr-20408-GAD-EAS ECF No. 39, PageID.246 Filed 12/05/20 Page 23 of 23




                        CERTIFICATE OF SERVICE

          Copies of this Order were served upon attorneys of record on
            December 5, 2020, by electronic and/or ordinary mail.
                              /s/ Teresa McGovern
                                  Case Manager




                                       23
